DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,203,305 B2 hereinafter ‘305. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘305 “anticipate” the broader claims of the present application. Accordingly, the claims of the present application are not patentably distinct from those in ‘305. Since it is clear that the more specific ‘305 claims encompass the claims of the present application, following the rationale in In Re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrow invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclosure. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11-13 ,17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mckendrick (US 2020/0189487 A1).
Regarding claim 1, Mckendrick teaches an integrated mount system (Title; Abstract), comprising: 
an enclosure comprising: 
a top panel coupled to a top of the enclosure; 
a bottom surface located at a bottom of the enclosure and opposite to the top panel; 
four panels located in between the top panel and the bottom surface to form four sides of the enclosure, 
wherein the four panels comprise a front panel opposite to a rear panel, and a first side panel opposite to a second side panel (see annotated Fig 7 below; [0029]), 

    PNG
    media_image1.png
    483
    636
    media_image1.png
    Greyscale

wherein the front panel has an opening (150), and 
wherein an angle formed between the front panel and the bottom surface is a first obtuse angle (examiner notes the obtuse angle formed between the front panel and the first side panel of annotated Fig 7 above. It can therefore be appreciated that there is a first obtuse angle formed between the front panel and the bottom surface.); and 
a cavity is located in between the four panels, wherein the cavity is accessible via the opening (150) (Fig 7; [0029]).
Regarding claim 7, Mckendrick further teaches the four panels are part of a structure of the enclosure (Fig 7; [0029]).
Regarding claim 11, Mckendrick further teaches a first side enclosure coupled to the first side panel, and a second side enclosure coupled to the second side panel (Fig 7; [0029]).
Regarding claim 12, Mckendrick further teaches each of the first side enclosure and the second side enclosure, comprises:
A second top panel located at a top of each side enclosure,
A second bottom surface located at a bottom of each side enclosure and opposite to the second top panel, and
A plurality of side surfaces comprising at least a third side surface and a fourth side surface, 
Wherein the third side surface of each side enclosure is coupled to the first side panel or the second side panel of the enclosure, and
Wherein the fourth side surface includes another opening (annotated Figure below, [0029]).

    PNG
    media_image2.png
    411
    455
    media_image2.png
    Greyscale

Regarding claim 13, Mckendrick further teaches the plurality of side surfaces comprises a fifth side surface, wherein an angle formed between the fourth side surface and the fifth side surface is a second obtuse angle (see annotated figure below).

    PNG
    media_image3.png
    411
    455
    media_image3.png
    Greyscale

Regarding claim 17, Mckendrick further teaches the third side surface of each side enclosure includes a hole that corresponds to another hole in the first side panel or the second side panel of the enclosure to which the third side surface is coupled (examiner notes the large opening or hole that corresponds to another opening or hole of the main enclosure) (Fig 7; [0029]).
Regarding claim 18, Mckendrick further teaches multiple cameras (Fig 7; [0029]) are located in the cavity.
Regarding claim 20, Mckendrick further teaches the bottom surface includes a bottom panel coupled to the bottom of the enclosure (Fig 7).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726          


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726